Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 7/20/2021.  Claims 1-16, 21-22, 28 are withdrawn from consideration as being drawn to non-elected invention claims 17-20, 23-27 are amended. Accordingly, claims 1-35 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 17, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1).
Regarding claim 17, Parce et al disclose matrices, including polymers, doped with semiconductor nanocrystals (i.e. reads on plurality of nanoparticles dispersed in a polymer matrix in present claim 17).
Parce et al fail to disclose a nanocomposite film comprising a layer of interlocked and jammed nanoparticles present at or at about the close pack density of the nanoparticles.
However, Parce et al in the general disclosure teach that nanocrystals can be embedded in the various matrixes at any loading ratio that is appropriate for the desired function.  Suitably, the nanocrystals will be loaded at a ratio of between 0.001% and 
Regarding claim 19, see Figure 7, wherein there are plurality of voids between the nanoparticles which interstitial voids are infiltrated by the polymer matrix (i.e. reads on plurality of interstitial voids which are completely infiltrated by the polymer matrix in claim 19).
Regarding claim 23, Parce et al teach that nanostructures can include group III-V semiconductors and metal nanostructures (paragraph 0195).
Regarding claim 24, Parce et al teach that suitable polymers are well known in the art and include polystyrene (paragraph 0197).  Another general class includes core-shell nanostructures having group II-VI semiconductor shells.  The core is produced by providing a first precursor and includes zinc oxide (paragraph 0039).  
Regarding claim 25, in addition to 4a above, Parce et al provides a process for preparing one polymer layer having a refractive index of n1 and the process comprising mixing first nanocrystals at a first density with a solvent and a polymer to form a first mixture, coating a substrate with the first mixture and evaporating the solvent to form a polymer layer (paragraph 0199).  The process can further comprise mixing second nanocrystal at a second density with a solvent and polymer to form a second mixture, coating the substrate with a second mixture and evaporating the solvent (paragraphs 0199, 0201) which reads on the bilayer film in present claim 25.  Given that polymer layers are formed by mixing nanocrystals, polymer and solvent, followed by coating and removing the solvent, and nanoparticles can be loaded in amounts of 64% to about 75%, one skilled in art would have a reasonable basis to expect the polymer nanocomposite film of Parce et al to have uniform thickness with the interlocked and jammed nanoparticles not changing configuration without the polymer matrix, absent evidence to the contrary.  Additionally, regarding the process of forming the bilayer in present claim 25, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Garito et al (US 2003/0174994 A1).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al are silent with respect to amorphous polymer.
However, Garito et al teach thermal polymer nanocomposites, comprising a nanoporous polymer matrix and a plurality of nanoparticles dispersed within the matrix (abstract).  The composite material includes polymer matrix and plurality of nanoparticles dispersed uniformly within the host matrix.  Suitable polymer matrix may include an amorphous organic polymer (paragraph 0048).  Examples of the host matrix include polystyrenes, PMMA, and polycarbonate (paragraph 0070).  The optical polymer nanocomposites generally comprised of an amorphous polymer material exhibit high optical transparency (paragraph 0191).  Therefore, in light of the teachings in Garito et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the nanocomposite film, of Parce et al, using amorphous polymers, of Garito et al, for above mentioned advantages.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Grupp et al (US 2010/0308277 A1).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al is silent with respect to interstitial voids which are not completely infiltrated by the polymer matrix of present claim 18 and 26; and process of preparing the nanocomposite of present claim 26.
However, regarding interstitial voids which are not completely infiltrated by the polymer matrix of present claim 18 and 26, Grupp et al teach composite made of 
Regarding process of preparing the nanocomposite of present claim 26, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Grupp et al (US 2010/0308277 A1) and Deshmukh et al (Chem. Mater. 2007, 19, 745-754)
The discussion with respect to Parce et al and Grupp et al in paragraph 6 above is incorporated here by reference.
Parce et al Grupp et al are silent with respect to plurality of stringed nanoparticles dispersed in a polymer matrix and being partially embedded within second layer at the surface in present claim 27, and process of preparing the nanocomposite.
st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, firs full paragraph) which reads on partially embedded at the surface in present claim 27.  See figure 4f, wherein the Ag nanoparticles are stringed and partially embedded in the polymer film.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite having a dispersion of stringed nanoparticles with some of the stringed nanoparticles partially embedded within film layer at the surface, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.
Regarding process of preparing the nanocomposite in present claim 27, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Banin et al (US 2013/0115455 A1).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al are silent with respect to non-spherical nanoparticles.
However, Banin et al teach seeded rod nanostructure that are suitable for use in a variety of electronic and optical devices (abstract).  Rod shaped nanocrystals are of great interest because the rod shape produces polarized light emission.  Deficiencies known for spherical nanocrystals as well as nanorods are minimized or completely diminished in seeded rod (SR) nanostructures (paragraphs 0024-0025).  Polarization measurements indicate that SR’s emit polarized light, and that the polarization is dictated by the spatial alignment of the rods within the polymer matrix (paragraph 0268).  Therefore, in light of the teachings in Banin et al, it would have been obvious to one skilled in art prior to the filing of present application to include SR nanostructures, of Banin et al, in the polymer matrix, of Parce et al, for above mentioned advantages.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al are silent with respect to plurality of nanoparticles exposed at the surface.
However, regarding plurality of nanoparticles exposed at the surface in present claim 30, Deshmukh et al teach surface segregation and formation of silver nanoparticles created in situ in PMMA films (title).  Electrical, mechanical, catalytic and antibacterial properties are also enhanced by adding nanoparticles (NPs) to polymers.  st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, first full paragraph and figure 4) which reads on at least some exposed at the surface in present claim 30.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite with some of the particles exposed on the surface, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754) and Banin et al (US 2013/0115455 A1).
The discussion with respect to Parce et al and Deshmukh et al in paragraph 9 above is incorporated here by reference.
Parce et al and Deshmukh et al are silent with respect to non-spherical nanoparticles.
However, Banin et al teach seeded rod nanostructure that are suitable for use in a variety of electronic and optical devices (abstract).  Rod shaped nanocrystals are of great interest because the rod shape produces polarized light emission.  Deficiencies known for spherical nanocrystals as well as nanorods are minimized or completely diminished in seeded rod (SR) nanostructures (paragraphs 0024-0025).  Polarization measurements indicate that SR’s emit polarized light, and that the polarization is dictated by the spatial alignment of the rods within the polymer matrix (paragraph 0268).  Therefore, in light of the teachings in Banin et al, it would have been obvious to one .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Meng et al (US 2010/0019209 A1).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al is silent with respect to arrangement of packed nanoparticles in an ordered or random fashion.
However, Meng et al teach carbon nanotube-conductive polymer composite including a plurality of CNT’s (abstract).  The carbon nanotube-conductive polymer composite provides for CNT’s connected with each other to form a more uniform network, disordered (i.e. reads on random packed in present claim 32) or ordered, to enhance the specific electric capacity of the carbon nanotube-conductive polymer composite (paragraph 0032).  Therefore, in light of the teachings in Meng et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the carbon nanotubes, of Meng et al, in the polymer matrix, of Parce et al, in an ordered or disordered fashion, for above mentioned advantages.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754).
The discussion with respect to Parce et al in paragraph 4 above is incorporated here by reference.
Parce et al is silent with respect to stringed nanoparticles
st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, firs full paragraph).  See figure 4f, wherein the Ag nanoparticles are stringed.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite comprised of stringed nanoparticles, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Kumacheva (2003/0136946 A1) teaches nanocomposite materials produced with voids in them which may be partially or completely filled with other materials (abstract).  See Table 1, wherein the volume fraction of CFP in the polymer nanoparticle is as high as 79 vol%; Miller (US 2012/0295448 A1) teach a process that includes providing a nanoparticle film having nanoparticles and voids located between the nanoparticles, contacting the film with a vapor containing an organic material and curing the organic material to form the nanocomposite film (abstract).  The volume fraction of nanoparticles in the film can be at least about 50% and less than about 95% (paragraph 0049).

	
Allowable Subject Matter

Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

The rejections under 35 U.S.C. 112(b) and 103 as set forth in paragraphs 5-14, of office action mailed 4/26/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 15 below).

Applicant's arguments and Declaration under 37 CFR 1.132, filed 7/20/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Parce does not teach or suggest layers of packed nanoparticles, its methods are incapable of producing layers of packed nanoparticles, Pacre warns that it is “critical” to avoid packed nanoparticles and the office does not identify disclosure in Parce to establish that a person of ordinary skill in art would proceed opposite to Parce’s warning and modifying Parce would frustrate Parce’s operation by quenching device emission and would be contrary to MPEP; (B) Parce teaches that it is important to have separate nanoparticles.  Claim 27 recites stringed nanoparticles which are not separate but are instead defined as linear or branched array of contiguous nanoparticles and are incompatible with Parce’s requirement of separate nanoparticles; and (C) Deshmukh teaches that 
With respect to (A), in the present invention interlocking and jamming is related to close packed density (see paragraphs 0070, 0073 and 093 of present application published as US 2017/0260347 A1) and is not the same as coalescing and aggregating.  Hence, the teaching in Parce does not go against the claimed jammed and interlocked nanoparticles in the claimed nanocomposite.  Specifically, note that Parce teaches high loading of nanoparticles (between about 0.001 to about 75% by volume) in the polymer matrix as in present claims.  It is the office’s position that one skilled in art would have a reasonable basis to expect jammed and interlocked nanoparticles in the polymer matrix when nanoparticles are included in amounts of 64% to 75%, absent evidence to the contrary.
With respect to (B), Parce teaches that surface of the nanoparticles is modified to achieve high loading density.  As part of the approach, several issues are addressed including determination of whether the necessary loading densities are achieved and whether the nanocrystals are homogeneously embedded in the host matrix with no or minimized aggregation.  As stated earlier, Parce teaches that it is desirable that nanocrystals do not aggregate to form larger aggregates and the larger aggregates can create an opaque layer that can hinder the passage of light.  The factors that impact most significantly on the amount of light that is scattered by the nanocomposites is the size of nanocrystals.  Hence, it is the office’s position that in a preferred embodiment it is desirable that nanocrystals do not aggregate and the size of nanocrystals is critical in impacting the amount of light that is scattered and not the aggregation of nanocrystals, and minimum aggregation is tolerable.
With respect to (C), as stated earlier, applicant’s attention is drawn to Deshmukh wherein it teaches that upon preannealing, fig 4c shows that aggregates from 2 to 15 nm 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/KARUNA P REDDY/
Primary Examiner, Art Unit 1764